Citation Nr: 1547484	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-28 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include chloracne.  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2015.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a skin disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The service-connected PTSD is manifested by a level of functional impairment most closely approximating occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A March 2013 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that there are outstanding relevant private treatment records, and the Veteran testified that he is not in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in April 2013.  The Veteran has not argued, and the record does not reflect, that the examination was inadequate for the purposes of determining an appropriate schedular rating.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file or took a medical history, and performed an appropriate examination.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to draw out the current state of the Veteran's disability, and the Veteran, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  38 C.F.R. §4.130, DC 9411.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran's appeal was certified to the Board from the AOJ after August 4, 2014.  As such, the amendment, to the portion of the Schedule for Rating Disabilities (38 C.F.R. § 4.130) which addresses mental disorders, to remove references to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), is applicable in this case.  See 79 Fed. Reg. 149, 45094 (August 4, 2014) and 80 Fed Reg. 53, 14308 (March 19, 2015).  The Global Assessment of Functioning (GAF) scale is not included in DSM-5.  Nevertheless, it was utilized at the time of the April 2013 VA examination.  As such, it is for consideration in rating the service-connected PTSD.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

Facts and Analysis

The Veteran has not sought psychiatric treatment during the period on appeal.  During his hearing, he testified that he had stopped seeking treatment because he did not like the effect of the medication prescribed, and because he felt that attending group therapy made him feel worse.  

A VA examination was conducted in April 2013.  The examiner provided diagnoses of PTSD, cannabis abuse, and alcohol abuse.  Although the examiner stated it was possible to differentiate the symptoms attributable to each diagnosis, she explained that nightmares, avoidance of thoughts/feelings/conversations/places associated with Vietnam, detachment, hypervigilance, and exaggerated startle response are due to PTSD while poor sleep and irritability could be due to PTSD, cannabis abuse, or alcohol abuse.  Moreover, the examiner could not delineate the impact on social and occupational impairment for each disorder due to overlapping symptoms and impact on social and occupational dysfunction.  Therefore, all of the Veteran's psychological symptoms will be considered in the Veteran's PTSD claim.  Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a non service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  

The examiner assigned the Veteran a GAF score of 55, and indicated that the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he lived alone, and was not dating anyone.  He stated that he had acquaintances but no friends.  He reported sleeping intermittently throughout the day due to difficulty sleeping through the night, and stated that, at times, he will go to a neighborhood bar, drink, and say hello to people.  He stated that he had not worked since 2004 or 2005.  The Veteran denied legal problems or physical fights during the period on appeal, but stated that he does get into verbal arguments.  The Veteran had symptoms of anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  He seldom experienced intrusive memories, experienced chronic nightmares a few times within the past month, was unsure if he experienced flashbacks.  He explained that he did not like group therapy because he preferred to avoid thinking or talking about his trauma.  He reported that he avoids places where Asian people might congregate, and does not watch war movies.  He reported that he still enjoys his hobbies, but that he experiences detachment from other people.  He stated that he experiences road rage, which causes him to yell or make obscene gestures.  He felt that his concentration wanders sometimes, but he felt that might be due to his age.  He reported that he tends to sit in corners and does not like things behind him, and that he becomes jumpy and experiences accelerated heart rate when he hears loud noises, people tap him on the shoulder, or people grab his ponytail.  The examiner concluded that the Veteran's PTSD symptoms do not cause functional impairment physically or in sedentary employment.  

The Veteran's July 2015 hearing testimony provided additional insight into the current state of his PTSD.  The Veteran explained that he seeks solitude most of the time, and does not enjoy talking to or being around other people.  In particular, he had a hard time with stupidity, and stated that he does not take orders well from people that he deems fools.  He described himself as argumentative, and stated that he tends to become angry and either leave or strike out at the person who is making him angry.  He explained that this mainly happens to him socially.  He left the veterans organizations he had been a part of because he did not like that people tended to sit around and talk about their military experiences.  He stated that he cannot carry on a decent relationship for any length of time, and that he had been married at one time but, although she said she loved him, she could not live with him.  He stated that one of the reasons he feels he has been unable to find employment is that he becomes irritated hearing a person who is much younger than he is tell him how things will be run.  He testified that he took leave from his previous employment as a truck driver to care for his mother at the end of her life, and that he was told his services were not needed when he attempted to return.  He believes that the reason he was not permitted to return was that he had serious run-ins with other drivers before he took leave, particularly with the brother and son-in-law of the owner.      

The record reflects deficiencies in the Veteran's judgment and thinking, and that his near-continuous irritability, suspiciousness, and anxiety result in a deficiency in his mood.  He suffers from deficiency in family relations as he has testified that he is an isolated person without any close friends, and is unable to sustain a romantic relationship, resulting in a divorce in the past.  The Veteran has also testified his irritability resulted in an altercation with others as part of his last employment, which he believes contributed to his inability to return to that work after taking a leave of absence, and that he believes his irritation at being told what he would need to do by someone considerably younger than he is has contributed to his inability to obtain new employment.  Allowing the Veteran the benefit of the doubt, it is at least as likely as not that the Veteran's PTSD symptoms result in functional impairment productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  As such, the criteria for a rating of 70 percent have been met.  

In spite of these deficiencies, the Veteran's symptoms do not rise to the level of total occupational and social impairment so as to warrant a 100 percent rating.  Although the Veteran does not have close friends, he has been able to maintain relationships with acquaintances, and indicated that he regularly socializes with others at a local bar.  Therefore, he is not totally socially impaired.  Moreover, there is no indication of functional impairment comparable to gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own names.  The Board recognizes that the rating criteria are not exclusive, but rather examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the absence of any of the typical symptoms listed above, or any other symptoms of a similar level of severity, supports a finding against a 100 percent rating.  

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and no extraschedular referral is required.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to a rating of 70 percent, but no higher, for PTSD is granted.  


REMAND

The AOJ denied service connection for a skin disability, to include chloracne, without an examination, noting that the Veteran's service treatment records (STRs) do not show treatment for a skin disability, nor is there evidence of a chloracne diagnosis within a year of service.  The Veteran contends that he has suffered from skin irritations since approximately 1969, while serving in Southeast Asia, and that the problem has persisted since service.  The Veteran is competent to report experiencing some skin disorders, such as rashes.  McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  The Veteran's competent observations of skin irritation in service, persisting until the present day, is evidence that goes towards the existence of a skin disability in service and nexus between service and the current disability.  Therefore, a VA examination should be scheduled upon remand.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  

Concerning the issue of entitlement to a TDIU, the record contains opinions as to whether some of the Veteran's service-connected disabilities preclude employment.  However, a new opinion to determine whether the Veteran is able to secure and follow a substantially gainful employment due to his service-connected disabilities is warranted.  In requesting such an opinion, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354   (citing 38 C.F.R. § 4.16(a)).  However, in this case, the Board finds that an opinion discussing the combined effects of all service-connected disabilities would be helpful in adjudicating the issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  After reviewing the claims file and performing an examination of the Veteran, the examiner is to identify any skin disability present.  For each skin disability diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disability is caused by or otherwise etiologically related to service.  The examiner is advised that the Veteran is competent to state that he has experienced a rash in service.  McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  

A full and complete rationale is required for any opinion expressed.  

2.  After completing the above development, readjudicate the issue on appeal of entitlement to service connection for a skin disability, to include chloracne.  If the benefit sought remains denied, issue a supplemental statement of the case and afford the appropriate period for response.  

3.  Therafter, request a VA medical opinion to determine the functional impact of all of the Veteran's service-connected disabilities, considered in combination, on his ability to work.  The Veteran's claims file must be made available to the examiner for review and a notation that the claims file was reviewed must be included.  

The examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities on his ability to work, consistent with his educational and occupational experience.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the functional impact of the Veteran's service-connected disabilities precludes his ability to obtain or retain substantially gainful employment consistent with his educational and occupational history, without regard to his age or nonservice connected disabilities.  

Rationale must be provided for the opinion proffered.  The Veteran is currently service-connected for PTSD and pes planus.  If service connection has been additionally established for a skin disability pursuant to the actions requested above, the examiner should also consider any service-connected skin disability.  

4.  After completing the above development, readjudicate the issue on appeal of entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


